COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-378-CV

WALLY YAMMINE                                                     APPELLANT

                                             V.

CITIBANK (SOUTH DAKOTA) N.A.                                        APPELLEE

                                          ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      On April 4, 2008, we granted “Appellant’s Motion For Extension Of

Time.” We ordered that appellant, Wally Yammine, file his second amended

brief by Tuesday, June 3, 2008, and that we would grant no further

extensions. We have not received appellant’s second amended brief.

      Because appellant’s second amended brief has not been filed, we dismiss

the appeal for want of prosecution. See T EX. R. A PP. P. 38.8(a), 42.3(b).




      1
          … See T EX. R. A PP. P. 47.4.
     Appellant shall pay all costs of this appeal, for which let execution issue.




                                                 PER CURIAM




PANEL D: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: June 19, 2008




                                       2